DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 3/24/2021 has been entered.  Claims 1-4, 7-8 and 10-20 remain pending in the present application.
Allowable Subject Matter
Claims 1-4, 7-8 and 10-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: In the Non-Final Rejection dated 12/24/2020, the Examiner rejected claims 1, 16 and 19 under 35 USC 112(a) as including subject matter that was not described in the specification as to reasonably convey possession of the invention.  After further consideration and reading Applicant’s argument, the Examiner withdraws the rejection.  Specifically, Applicant’s figures specifically show top views where the different sized open areas can be readily seen, thus conveying the Applicant did have possession of the claimed invention.  Applicant’s originally filed figures 7 and 10 specifically show the ribs and the open areas in a top view which supports Applicant’s claim language.  Furthermore, Applicant’s arguments, see Remarks, filed 3/24/2021, with respect to the amendments made to claims 1, 16 and 19 have been fully considered and are persuasive. The Examiner agrees with the Applicant’s position that the limitation defines over the prior art of record and therefore constitutes allowable subject matter. The previous rejections set forth in the Non-Final Rejection dated 12/24/2020 have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632